Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 2/12/2020 and IDS filed on 5/27/2020 and 2/01/2021. Claims 1-12 are pending.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar (“Bidirectional AC-DC Converter for Vehicle-to Grid (V2G) Applications”, Arjun Raj Prabu Andhra Sridhar, Marquette e-Publication , @2015) in view of Li (“Soft-Switching Single Stage Isolated AC-DC Converter for Single-Phase High Power PFC Applications”, Chushan Li, Yu Zhang , and David Xu, @2015 KIPE – [From IDS filed  5/27/2020]).


As per claim 1, Sridhar discloses:


    PNG
    media_image1.png
    453
    670
    media_image1.png
    Greyscale

a high frequency transformer comprising a primary AC side, a secondary side (See Figure 2.1, i.e. 1:n transformer with primary and secondary side).
wherein the primary AC side of the high frequency transformer comprises a current-fed full bridge matrix converter (See Figure 2.1, i.e. single phase matrix converter in primary side & See Section 2.4.1, i.e. SIC MOSFET), wherein the current-fed full bridge matrix converter comprises eight silicon carbide (SiC) metal-oxide-semiconductor field-effect transistors (MOSFETs) positioned in four pairs ((See Figure 2.1, i.e. S.sub.1-S.sub.4) & See Section 2.4.1, i.e. SIC MOSFET), wherein a first pair of SiC MOSFETS consists of a first A SiC MOSFET and a first B SiC MOSFET (See Figure 2.1, i.e. S.sub.1 P & N), wherein a second pair of SiC MOSFETs consists of a second A SiC MOSFET and a second B SiC MOSFET (See Figure 2.1, i.e. S.sub.2 P & N), wherein a third pair of SiC MOSFETs consists of a third A SiC MOSFET and a third B SiC MOSFET (See Figure 2.1, i.e. S.sub.3 P & N), and wherein a fourth pair of SiC MOSFETs consists of a fourth A SiC MOSFET and a fourth B SiC MOSFET (See Figure 2.1, i.e. S.sub.4 P & N),, 
wherein the secondary side of the high frequency transformer comprises a full bridge matrix converter, wherein the full bridge matrix converter comprises four SiC MOSFETs, wherein the four SiC MOSFETs consist of a fifth SiC MOSFET, a sixth SiC MOSFET, a seventh SiC MOSFET, and an eighth SiC MOSFET (See Figure 2.1, i.e. Secondary side S.sub.6-S.sub.8 & See Section 2.4.1, i.e. SIC MOSFET).
Sridhar does not dislcoses: the high frequency transformer comprising a resonating circuit, wherein the resonating circuit comprises a leakage inductor of the high frequency transformer and a capacitor. 
However, Li discloses: the high frequency transformer comprising a resonating circuit, wherein the resonating circuit comprises a leakage inductor of the high frequency transformer and a capacitor (See Li,  Figure 1(a) , i.e. Lk and Cr & Section II, i.e. clamp the voltage spike … high frequency transformer …inductor Lk).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Li into the 

teaching of Sridhar because it would clamp the voltage spike in the circuit when 

connected (See Li, Section II).




As per claim 3, Sridhar and Li discloses all of the features of claim 2 as discloses above wherein Sridhar also discloses an input source and a battery (See Figure 1.1, i.e. grid & battery packs).

As per claim 4, Sridhar and Li discloses all of the features of claim 1 as discloses above wherein Sridhar also discloses one or more photovoltaic cells comprising the power converter of claim 1 (See Section Bibliography , i.e. [39], i.e. single phase … in solar).

Allowable Subject Matter
5.	Claims 5-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claim 5 and/or 9, wherein claims 6-8 depend directly and/or indirectly from claim 5 , wherein claims 10-12 depend directly and/or indirectly from claim 9.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/Primary Examiner, Art Unit 2851